892 F.2d 80
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin Carl SMITH, Petitioner-Appellant,v.Stephen T. SMITH, Respondent-Appellee.
No. 89-5186.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Melvin Carl Smith, a Kentucky prisoner proceeding pro se, appeals the district court's judgment dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Smith challenged the constitutionality of his state court conviction alleging that he was denied due process of law when the trial court instructed the jury as to the offense of wanton murder with no evidence supporting the charge;  he was denied a fair trial as a result of the prosecutor's comments defining "reasonable doubt" in closing argument;  and, he was denied effective assistance of counsel at trial and on appeal.


4
Upon review of the record and briefs, we find no error.   Accordingly, for the reasons set forth in the magistrate's findings of fact, conclusions of law and recommendations dated January 10, 1989, as adopted by the district court, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.